Electronically Filed
                                                          Supreme Court
                                                          SCPW-12-0000979
                                                          14-JAN-2013
                                                          02:04 PM

                            SCPW-12-0000979

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                    MICHAEL C. TIERNEY, Petitioner,

                                  vs.

              DISTRICT COURT OF THE FIRST CIRCUIT,
        HONOLULU DIVISION, STATE OF HAWAI#I, Respondents.


                          ORIGINAL PROCEEDING

            ORDER DENYING MOTION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Michael C. Tierney’s
motion for reconsideration of the December 17, 2012 order denying
his petition for a writ of mandamus, which was electronically
filed by the appellate clerk on January 4, 2013,
          IT IS HEREBY ORDERED that the motion for
reconsideration is denied.    As we stated in our December 17, 2012
order, the district court entered an order granting the State of
Hawai#i’s request to nolle prosequi the case without prejudice on
October 25, 2012.    The case, therefore, has been dismissed
without prejudice.
          DATED: Honolulu, Hawai#i, January 14, 2013.
                                 /s/ Mark E. Recktenwald
                                 /s/ Paula A. Nakayama
                                 /s/ Simeon R. Acoba, Jr.
                                 /s/ Sabrina S. McKenna
                                 /s/ Richard W. Pollack